 BAB-RAND COMPANY247Bab-Rand Company, PetitionerandLos Angeles Joint.ExecutiveBoard of the Hotel and Restaurant Employees and BartendersUnion,AFL-CIOandRetail Clerks Union Local 770, Charteredby the Retail Clerks International Association,AFL-CIOBab-Rand Company, PetitionerandHotel,Motel and RestaurantEmployees and Bartenders Union,Local 694, AFL-CIOandRetail Clerks Union Local 770, Chartered by the Retail ClerksInternational Association,AFL-CIOBab-Rand CompanyandLos Angeles Joint Executive Board ofthe Hotel and Restaurant Employees and Bartenders Union,AFL-CIO,PetitionerBab-Rand CompanyandHotel,Motel and Restaurant Em-ployees and Bartenders Union,Local 694, AFL-CIO, Peti-tioner.Cases Nos. 21-RM-973, 21-RM-974, 21-RC-8719,_21-RC-8720, and 21-RC-8721. June 3, 1964DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held before Hearing OfficerBarton W. Robertson of the National Labor Relations Board.'TheHearing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic=tion herein?2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) andSection2(6) and (7) of the Act.1The petition and other formal papers were amended at the hearing to show the correctnames of the labor organizations involved in this proceeding.2We find no merit in Local 770's contention that "therecorddoes not establish the factthat the employer (a retail establishment]meets the commerce standards as required bythe Board."The record shows that the Employer's gross volume of business is in excessof $500,000.147 NLRB No. 38. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDWhite Front Stores, Inc., herein called White Front, is a discountdepartment store chain engaged in retail selling.The Employer, Bab-Rand Company, operates retail snackbars on a leased departmentbasis in several White Front Stores in the Los Angeles area.At thetime of the hearing, the Employer operated six snackbars in WhiteFront stores 3Only the operations at Canoga Park, West JeffersonBoulevard, and Pacoima are involved in this proceeding. Each snack-bar is operated under a separate license agreement with White Front.The Employer started operations at the West Jefferson Boulevardstore on November 18, 1962, and entered into a license agreement withWhite Front on January 28, 1963.Operations at the Canoga Parkstore began on May 31, 1963, and a license agreement between theEmployer and White Front was executed on July 3, 1963. ThePacoima store did not open until October 31, 1963, after the filing ofthe Employer's petitions with respect to the Canoga Park and WestJefferson Boulevard stores.At the time of the hearing, no licenseagreement had been executed between White Front and the Em-ployer covering the Pacoima store.Los Angeles Joint Executive Board of the Hotel and RestaurantEmployees and Bartenders Union, AFL-CIO, herein called the JointBoard, seeks to represent the Employer's snackbar employees em-ployed at the West Jefferson Boulevard location.Hotel,Motel andRestaurant Employees and Bartenders Union, Local 694, AFL-CIO,herein referred to as Local 694, seeks to represent, in separate units,the snackbar employees employed at the Employer's operations atCanoga Park and Pacoima.White Front and Retail Clerks UnionLocal 770, Chartered by the Rarail Clerks International Association,AFL-CIO, herein called Local 770, contends that a current collective-bargaining contract between White Front and Local 770 is a bar tothese petitions.They further contend that the requested snackbarunits are inappropriate.The Employer filed petitions with respectto its facilities at Canoga Park and West Jefferson Boulevard be-cause it had conflicting requests for recognition and did not know ifthe contract between White Front and Local 770 is a bar. The Peti-tioners argue that the provisions of the contract in question, with re-spect to new leased departments, are coercive and discriminatory, inthat they attempt to subject employees of another employer to a union-security clause regardless of their wishes, and without giving them anopportunity to designate their collective-bargaining representative.The contract between White Front and Local 770, urged as a bar,is effective from July 1, 1962, to June 30, 1967. The bargaining unitcovers "all retail store employees and office clerical employees whosework is related to the operation of the retail stores (including, subject3 These stores are located at Canoga Park, West Jefferson Boulevard,Pacoima, SanBernardino,Covina,and Torrance. BAB-RANDCOMPANY249to the provisions of Section E hereof, employees of lessees, licenseesand concessionaires) employed in the retail stores and offices of theEmployer [White Front] located within the present geographic juris-diction of the Union."The contract further provides that "should theEmployer acquire, establish or operate an additional store or depart-ment . . . this Agreement shall apply to the retail store employeesemployed in such store or department." Section E of the con-tract, referred to in the recognition clause, provides that the Em-ployer will require operators of leased departments to agree to bebound by the terms of the agreement and, "upon request of the Union,to execute a copy thereof, provided that such requirement is not con-trary to law."An appendix C to the contract amends section E so asto provide that the provisions of section E shall take effect, with re-spect to any new leased department, "immediately upon execution ofthe lease, sublease, license or concessionaire agreements"; and withrespect to "any,-present leased department, which agrees in writingto be bound by the terms of this agreement, immediately upon soagreeing in writing."Appendix C further provides that wage ratesand commissions for employees of any leased department shall besubject to negotiations between Local 770 and the operator of theleased department.Under the license agreement between White Front and the Em-ployer herein, the Employer agreed "to be bound by the terms andprovisions of theWhite Front-Retail Clerks Agreement and anyamendment or extension thereof and further agrees, upon request ofsaid Retail Clerks Union Local 770 to execute a copy of said agree-ment."During August and September 1963, the Employer and Local770 discussed wage rates for the snackbar employees, but came to noagreement.Local 770 has not obtained authorization cards from theemployees involved in this proceeding, and the contract betweenWhite Front and Local 770 has never been applied to the snackbaremployees.Nor is there any evidence to show that the snackbar em-ployees are aware of the existence of any contract covering their con-ditions of employment.At the time of the hearing, the Employer hadnot executed a contract with any labor organization covering theseemployees.The record clearly establishes, and we find, that White Front andthe Employer pare not joint employers'Thus, the license agreementexecuted by them specifically provides that "this agreement is notintended to create and shall not be considered as creating any partner-ship relationship between the parties hereto, or any relationship be-tween them other than that of Licensor and Licensee . . . ." Inaddition, neither the contract nor the license agreement provides forthe common handling of labor relations for the Employer's employees.4 S.A.G.E.,Inc. ofHouston and its Licensees,146 NLRB 325. 250DECISIONS OF NATIONALLABOR RELATIONS BOARDTo the contrary, the agreement provides that if the licensee becomesinvolved in any labor difficulty as a result of which the store is threat-ened with being picketed, the licensor shall have the right to terminatethe license agreement upon 24 hours' written notice, given at any timeafter such threat is received by it or such picketing is commenced.Further, the Employer hires and discharges the snackbar employeesand sets their wage rates; 5 there is no interchange of snackbar em-ployees with any White Front employees; and their seniority is sep-arate from that of White Front employees. The fact that the Em-ployer's employees have certain working conditions in common withthe employees of White Front is due to the fact that the operationsof both employers are housed in the same stores, and does not arisefrom the license agreement.Although, under its license agreement, the Employer agreed to bebound by the contract between White Front and Local 770, the Em-ployer was never a party to this contract.Nor has the Employer everentered into any oral or written agreement with Local 770. The onlyagreement affecting the Employer's employees is between the Em-ployer and i Thite Front.The agreement between White Front andLocal 770 states that White Front's obligation with respect to opera-tors of leased departments is limited to requiring "the operator of aleased department to agree to be bound by the terms of this Agree-ment, and, upon request of the Union, to execute a copy thereof, pro-vided that such requirement is not contrary to law."The contractfurther provides that White Front "shall not be liable for any breachof contract or failure of a leased department to abide by the wages,hours and working conditions set forth in this Agreement."It is clear from the foregoing that Local 770's contract with WhiteFront does not bar the present petitions. The mere fact that the Em-ployer agreed with White Front, under its license agreement, to bebound by the White Front-Local 770 contract does not constitute aconsummated agreement as envisioned by theAppalachian Shaledoc-trinesMoreover, both the contract between White Front and Local770 and the license agreement between the Employer and White Frontcontemplate that the licensee would execute a copy of the agreement.The Employer is not a party to any written agreement with Local 770.The only agreement affecting its employees is with White Front alone.As noted above, the terms of White Front's contract with Local 770have never been applied to the Employer's employees, and Local 770has no representation among these employees.As White Front andthe Employers are not joint employers, and in the absence of anyseparate agreement between the Employer and Local770,we find that5 The license agreement between theEmployerand White Front provides-that the Em-ployer shall "employand be responsible for help in [its] department."BAppalachian Shade ProductsCo.,121 NLRB1160, 1161. FAMILY LAUNDRY & DRY CLEANING, INC.251there is no agreement covering the Employer's employees sufficient toconstitute a bar.74.The Petitioners seek to represent in separate units the Employer'ssnackbar employees working in the West Jefferson Boulevard, CanogaPark, and Pacoima stores.White Front and Local 770 contend thatonly storewide units are appropriate.The Employer takes no posi-tion with respect to the composition of the units.The record does not show that the Employer has any other em-ployees working in these stores.As the snackbar units sought by thePetitioners comprise all of the Employer's employees working at theWhite Front stores involved in these proceedings, we find that theyconstitute separate appropriate units.We find that the following employees constitute separate units ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.(1)All snackbar waiters and waitresses, cooks, and dishwashersemployed at the Employer's facilities at 5433 West Jefferson Boule-vard, Los Angeles, California, excluding all other employees, guards,and supervisors as defined in the Act.(2)All snackbar waiters and waitresses, cooks, and dishwashersemployed at the Employer's facilities at 213 Roscoe Boulevard,Canoga Park, California, excluding all other employees, guards, andsupervisors as defined in the Act.(3)All snackbar waiters and waitresses, cooks, and dishwashersemployed at the Employer's facilities at 9727 Laurel Canyon, Pacoima,California, excluding all other employees, guards, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication.]4We note that, although the Employer executed the same type of licenseagreement withwhite Frontfor its facilities at the San Bernardino store, the Employer executed acollective-bargainingcontract with a labororganization other thanthat representing theWhite Frontemployees.Cf.Bargain City, U.S.A., Inc.,131 NLRB 803.Inasmuch as wehold that the contractis not a bar,we find it unnecessaryto consider other contentionsmade by the Petitionersin connectionwith the contract-bar issue.Family Laundry & Dry Cleaning,Inc.andLaundry & DryCleaning International Union,AFL-CIO.Cases Nos. 5-C9.-2652 and 5-RC-4324. June 3, 1964DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn February 28, 1964, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respondent147 NLRB No. 30.